Citation Nr: 1730708	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 10-22 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an upper respiratory infection, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, with service in the Republic of Vietnam from June 1969 to March 1970, and was awarded the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

By way of background, the RO denied reopening of the claim for service connection for a respiratory disability and denied service connection for hepatitis C in January 2009, and denied service connection for Crohn's disease in July 2014. The Veteran separately and timely perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of appellate review by the Board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In this case, the Veteran was denied service connection for an upper respiratory infection in March 1992, which he claimed was manifested by coughing, with the rating decision stating that there was no evidence of any residual disability stemming from the Veteran's in-service upper respiratory infection. The Veteran is now currently claims service connection for a respiratory disability manifested by coughing. In light of the broad scope of the March 1992 denial, i.e. there was no evidence of any residual respiratory disabilities, and the fact that the described symptoms in March 1992 are the same as those described now, the Board finds that the current claim for service connection for a respiratory disability is in fact a petition to reopen the previously denied claim, and therefore new and material evidence is required in this case. Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is of record.

VA treatment records were associated with the electronic claims file after the most recent supplemental statement of the case. In April 2017 the Veteran submitted a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The issues of entitlement to service connection for a respiratory disability and Crohn's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 1992 rating decision denied service connection for an upper respiratory infection, and the Veteran filed a timely notice of disagreement. The Veteran was sent a supplemental statement of the case adjudicating the issue and notified of his rights, but he did not submit a substantive appeal or new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the March 1992 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3. Hepatitis C is causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The March 1992 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2. New and material evidence sufficient to reopen the claim of service connection for an upper respiratory infection has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

3. The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). The crux of the determination is whether the new evidence, when considered with the evidence previously of record, is sufficient to at least trigger the duty to assist, if not ultimately grant benefits.  See Shade, 24 Vet. App. at 124 (Lance, J., concurring) (observing that reopening only to deny without developing additional evidence would be "a Pyrrhic victory" and any error in failing to do so would necessarily be harmless).

Here, the RO denied service connection for an upper respiratory infection in March 1992, stating that while the Veteran was treated for an upper respiratory infection in service, there was no evidence of any current residual respiratory disabilities. The Veteran was notified of the decision, and the Veteran filed a notice of disagreement in March 1993, and a supplemental statement of the case adjudicating the issue was issued in April 1993. The Veteran then failed to submit a substantive appeal concerning the issue of service connection for an upper respiratory infection within the applicable appellate period. Although the issue was subsequently certified to the Board, the Board dismissed the issue based on the Veteran's failure to submit a substantive appeal in a December 1995 decision. Therefore, due to the lack of a timely substantive appeal the March 1992 rating decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991). 

The evidence of record in March 1992 consisted of the Veteran's service treatment records and a VA examination report. Evidence received since the rating decision includes VA and private treatment records as well as statements from the Veteran that his respiratory symptoms have existed since service. Of particular importance are a November 2007 VA record noting probable right lung scarring based on x-ray imaging and a June 2006 private treatment record noting decreased breath sounds consistent with emphysema. These records indicate that the Veteran may now have a respiratory or lung disability that could potentially be attributed to his in-service upper respiratory infection.

The evidence provided by the Veteran is new as it was not previously before agency decision makers at the time of the March 1992 decision. It is material as it addresses the previously unestablished fact of a current disability. It is not redundant or cumulative, and raises a reasonable possibility of substantiating the claim because the Veteran's lay testimony as to his symptoms indicates a possible connection between his condition and service.  Shade, 24 Vet. App. at 117-18. Therefore, reopening of the claim for service connection for an upper respiratory infection is warranted.
II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the Veteran has a current diagnosis of hepatitis C. See November 2008 VA Examination Report. Although there is no medical evidence showing that the Veteran was treated for or diagnosed with hepatitis C during service, during his March 2016 hearing before the undersigned VLJ the Veteran stated that he obtained tattoos during his period of active service. He is competent to testify that he obtained tattoos during service and here is no evidence that his statements concerning obtaining tattoos during in service are not credible. They are therefore entitled to significant probative weight with respect to the presence of an in-service event. As such, an in-service event has been shown. 

Turning to the third element, the Veteran has alleged that his hepatitis C is causally related to his active service. While it is within the medical common knowledge of a lay person that tattoos are a risk factor for hepatitis C, attributing any given case of the disease to a specific in-service risk factor may be a determination that is too complex for a lay person. As such, the Veteran's statements concerning a nexus between his hepatitis C and his active service are not of controlling weight. 

A VA examination was requested in November 2008, with an addendum opinion being provided in January 2009. In the addendum the VA examiner stated that the Veteran's hepatitis C was less likely than not related to air gun inoculations he received in service. In support of this opinion the examiner stated that the Veteran had other risk factors for hepatitis C, including his tattoos, indicating that his hepatitis C was more likely related to these other factors than the inoculations. Thus, while the examiner provided a negative opinion concerning a causal connection between the Veteran's hepatitis C and the use of air guns, he at the same time indicated there was a link between the Veteran's hepatitis C and his tattoos, which the Veteran has established he obtained in service. As such, the January 2009 rationale supports the theory that the Veteran's hepatitis C is related to the tattoos he obtained in service. 

There are no further VA medical opinions concerning the etiology of the Veteran's hepatitis C of record, and while treatment records show on-going treatment for hepatitis C they contain no other opinions as to its etiology suggesting a cause other than two considered by the examiner.

Based on the foregoing, the Board finds that it is at least as likely as not that the Veteran's hepatitis C is causally related to his active service, specifically the tattoos he obtained while in service. In short, the Veteran has a current diagnosis, has competently and credibly stated that he obtained tattoos in-service, and the January 2009 opinion endorsed a causal relationship between obtaining tattoos and hepatitis C. As such, it is at least as likely as not that the Veteran's current hepatitis C is causally related to his active service, and therefore service connection for hepatis C is warranted on a direct basis. 38 C.F.R. §§ 3.102, 3.303.



ORDER

The petition to reopen the claim for service connection for an upper respiratory infection is granted; the appeal is granted to this extent only.

Entitlement to service connection for hepatitis C is granted.





REMAND

Concerning the claim for service connection for a respiratory disability, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the evidence of record shows the Veteran has right lung scarring, the Veteran was treated for upper respiratory infections in service, the Veteran has stated he has had respiratory symptoms since service, and there is otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the Board must remand the claim for a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disability.

Turning to the claim for service connection for Crohn's disease, VA obtained a medical opinion in June 2014. In that opinion, the examiner indicated it was less likely than not that the Veteran's Crohn's disease was related to his service. However, in his rationale the examiner did not address the Veteran's statements concerning persistent bowel symptoms since service, instead relying solely on the lack of documented treatment for Crohn's disease since separation from service. Dalton v. Peake, 21 Vet. App. 23 (2007). Further, the examiner did not address whether the Veteran's Crohn's disease is directly related to his herbicide exposure in service. While not a disability that is presumed to be related to herbicide agent exposure, it must still be considered whether Crohn's disease is directly related to the Veteran's presumed exposure to herbicide agents. As such, the Board must remand the issue for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further outstanding VA medical records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disability. The examiner should answer the following questions:

a) Identify all current respiratory disabilities. All testing deemed necessary should be conducted.

b) For all identified respiratory disabilities, is it at least as likely as not (a fifty percent probability or greater) that the respiratory disability is related to the Veteran's active service, to include herbicide agent exposure in service?

A detailed rationale for the opinion must be provided. Attention is invited to a May 1968 service treatment record showing the Veteran was placed on profile for an upper respiratory infection, service treatment records from December 1969 showing treatment for respiratory issues, and the Veteran's March 2016 testimony that he has had persistent respiratory symptoms since service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After undertaking the development listed in directive 1 to the extent possible, obtain an addendum opinion from the examiner who provided the June 2014 VA examination, or another appropriate medical professional if the examiner is unavailable. The reviewing physician should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's Crohn's disease is related to his active service, to include herbicide agent exposure?

A detailed rationale for the opinion must be provided. Attention is invited to the March 1970 separation report of medical history on which the Veteran endorsed a history of weight gain or loss, which is a symptom associated with Crohn's disease, and the Veteran's March 2016 testimony endorsing persistent bowel symptoms since service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


